Porter, J.
(dissenting) : The instrument chiefly relied upon by the plaintiff to establish his ownership to a one-half interest in the lands in controversy reads as follows:
“Humboldt, Oct. 30, 1903. This is to certify that my Bro. A. S. Work, owns one-half interest in all the Humboldt Oil & Gas stock I hold in my name, and that I owe him on my half $750.00. Also that he owns one-half interest in the farm known as the Humboldt Farm and oil and gas thereon, after he pays for what money I have spent on same and as shown by my checks and books. Geo. Z. Work.”
This paper was executed by Geo. Z. Work less than two years before his death. It was found with his last will and testament where he had.' agreed with his brother to leave it. His death occurred in July, 1905. In October, 1906, his widow, the defendant in this case, agreed with the plaintiff in writing that she would *696carry out the provisions of this declaration of trust signed by her husband, “upon proper proof of the authenticity of said declaration and the performance of its conditions.” Plaintiff in his petition relied not only upon the declaration of trust but upon her agreement to be bound thereby, and also alleged and sought to prove estoppel on her part. Conceding that there was no consideration for her agreement to carry out the provisions of the declaration of trust, and that no estoppel was shown, the finding of the trial court is in favor of the authenticity of this declaration of trust. The trial court, however, construed it, in effect, as granting nothing more than a mere option to plaintiff to acquire a half interest in the real estate upon the payment of the moneys advanced by Geo. Z. Work. I think there can be no question that it is a declaration that the legal title to the land was held by Geo. Z. Work in trust for himself and the plaintiff., It is just the same as if he had said, “My brother owns a half interest in the farm, but owes me for certain moneys I have spent on the same as shown by my checks and books.” Just as in the preceding sentence he had stated that they were equally interested in certain oil and gas stock held in his name, but that he owed on his half, to the plaintiff, certain moneys. This construction is borne out by all the facts and circumstances in evidence as to the course of business and dealings between the brothers. The evidence shows and the court finds that the relations between the brothers were at all times friendly and .affectionate. The trial. court I think- erred in holding that there was any burden upon the plaintiff to show such acts and conduct .on the part of his brother as would operate to vest an undivided one-half interest in the lands of the plaintiff. The declaration of trust and the evidence shows that Geo. Z. Wo.rk held the legal title in trust, and that the plaintiff in fact owned a half interest in the land. It -was *697therefore not necessary for .the plaintiff to show acts and conduct on the part of Geo. Z. Work alone, or in conjunction with Dorothy Work during the lifetime of her husband, or since, operating to vest a half interest in the plaintiff. The evidence satisfies me that the plaintiff owned and his brother recognized his ownership to a half interest in these-lands from the time that the former partner’s interest was eliminated. If that is true, Dorothy Work never acquired a‘wife’s interest in the undivided half belonging to the plaintiff.
The question before us is not whether the plaintiff acted in good faith in threatening to file a claim against his brother’s estate arising out of other transactions, nor whether he waived any such claim in consideration of the agreement of Dorothy Work to be bound by the declaration of trust, nor whether he alleged estoppel and failed to establish it. We are called upon to construe a written instrument, which to my mind is not at all ambiguous, but the meaning of which, if there were any ambiguity, the evidence makes clear. The plaintiff should not be deprived of his interest in the real estate on any such considerations as that all his claims in the lower court were not established.
I am authorized to state that Benson, J., and West, J., concur in this dissent.